Citation Nr: 0312003	
Decision Date: 06/09/03    Archive Date: 06/16/03	

DOCKET NO.  98-07 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to an increased rating for low back strain, 
with neurological deficit, currently evaluated as 40 percent 
disabling. 

2.  Entitlement to a total compensation rating based on 
individual unemployability due to the severity of service-
connected disability. 

3.  Entitlement to special monthly pension based on the need 
for the regular aid and attendance of another person.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from March 1966 to February 
1968.  

In an April 2000 decision, the Board of Veterans' Appeals 
(Board) denied entitlement to a disability rating in excess 
of 40 percent for low back strain with neurological deficit, 
denied entitlement to a total disability rating based on 
individual unemployability due to the severity of the 
service-connected back disorder, and denied entitlement to 
special monthly pension based on the need for the regular aid 
and attendance of another person.  The veteran appealed that 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In June 2001, the Court vacated the Board 
decision and remanded the matter back to the Board for 
development consistent with the parties' joint motion to 
remand and stay proceedings.  Additional development has 
taken place and the case has been returned to the Board for 
appellate review.

In determining whether the veteran is entitled to a total 
disability rating based on individual unemployability, 
neither his nonservice-connected disabilities nor his age may 
be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  
Thus, the Board may not consider the effects of the veteran's 
numerous nonservice-connected disabilities on his ability to 
function.  

In Hatlestad v. Derwinski, 3 Vet. App. 213 (1992), and 
Hatlestad v. Brown, 5 Vet. App. 529 (1995), the United States 
Court of Appeals for Veterans Claims (Court) referred to 
apparent conflicts in the regulations pertaining to 
individual unemployability benefits.  Specifically, the Court 
indicated that there was a need for discussion as to whether 
the standard needed in the laws and regulations was an 
"objective" one based on average industrial impairment or a 
"subjective" one based upon the veteran's actual industrial 
impairment.  

The VA's General Counsel has interpreted controlling VA 
regulations as providing that a veteran who, in light of his 
individual circumstances, but without regard to age, is 
unable to secure or follow a substantially gainful occupation 
as a result of a service-connected disability shall be rated 
totally disabled, without regard to whether an average person 
would be rendered unemployable under similar circumstances.  
Thus, the criteria include a subjective standard.  It was 
also determined that "unemployability" is synonymous with an 
inability to secure and follow a substantially gainful 
occupation.  The Board is bound in its decision by this 
opinion.  38 U.S.C.A. § 7104(c).

In discussing the unemployability criteria, the Court, in 
Moore v. Derwinski, 1 Vet. App. 83 (1991), held in essence, 
that the unemployability question, that is, the ability or 
inability to engage in substantially gainful activity, had to 
be looked at in a practical manner, and that the thrust was 
whether a particular job was realistically within the 
capabilities, both physical and mental, of the appellant.

Factors to be considered in determining whether a veteran is 
unemployable are his level of education, his employment 
history, and his vocational attainment.  See Hyder v. 
Derwinski, 1 Vet. App. 221, 223 (1992); Ferraro v. Derwinski, 
1 Vet. App. 326, 331-332 (1991).  

The evidence shows that the veteran is service connected for 
a single disability, a low back disorder, which currently 
warrants a schedular evaluation of 40 percent under the 
appropriate schedular criteria.  Thus, the current evidence 
supports the conclusion that the veteran does not meet the 
requirements of a total disability evaluation under 38 C.F.R. 
§ 4.16(a) on the basis of the objective "average person" 
standard of review.

However, in Fisher v. Principi, 4 Vet. App. 57 (1993), the 
Court held that, in a claim for a total rating for 
compensation purposes based on individual unemployability, if 
the rating does not entitle the veteran to a total disability 
rating under 38 C.F.R. § 4.16(a), the rating board must also 
consider the applicability of 38 C.F.R. § 4.16(b) (the 
"subjective standard").  Under 38 C.F.R. § 4.16(b), the Board 
must determine whether the veteran, on an extraschedular 
basis, is unemployable by reason of his service-connected 
disability.  Under this regulation, the established VA policy 
is that "all veterans who are unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities shall be rated as totally disabled."  
Hodges v. Brown, 5 Vet. App. 375, 379 (1993).  However, in 
those cases, in order for the veteran to prevail on a claim 
based on unemployability, it is necessary that the record 
reflect some circumstance which places the claimant in a 
different position from other veterans with the same rating.  
See 38 C.F.R. §§ 4.1 and 4.15.  

While he has a number of nonservice-connected disabilities 
which in combination with the bad back clearly render him 
unemployable, as noted above, only the service-connected 
disability is for consideration when considering the 
assignment of a total compensation rating based on 
unemployability.  The veteran was recently accorded an 
orthopedic examination and the examiner opined that the 
veteran's low back disability and his other disabilities 
rendered him unemployable.  The examiner did not specifically 
address the impact of the low back disability alone on the 
veteran's employability.  

At the time of the examination by VA in March 2003 the claims 
file was reviewed by the examiner.  The veteran reported that 
he did not require the regular assistance of another person 
in attending to ordinary activities of daily living.  He had 
a shower chair that he used when bathing himself.  
Reportedly, he did not need assistance from another person in 
protecting himself from the ordinary hazards of daily 
environment and he was not restricted to his home.  He had a 
housekeeper who came in twice a week to help him with his 
laundry and with his clearing.  There was also a nurse who 
visited once weekly to fill his syringes and arrange his 
medications for him.  He attended the current evaluation by 
means of a med care van.  He stated that he could not drive 
because he could not afford to buy a vehicle at the present 
time.  He was not hospitalized and he was not permanently 
bedridden.  It was noted he did have diabetic retinopathy and 
currently wore glasses.  He stated that during a typical day 
he would work on his computer and play with his bird.  When 
the weather was decent, he was involved with aqua therapy 
three times a week.  

Following examination, assessments were made of:  
Hypertension; severe restrictive pulmonary disease; type II 
diabetes mellitus, well controlled; degenerative disc disease 
of the lumbar spine; degenerative disc disease of the 
thoracic spine; depression; anxiety; and diastolic 
dysfunction per echocardiogram.  The examiner stated that 
while the veteran was not housebound, he might require aid 
and attendance in performing housework and housekeeping 
activities.  The record is inconsistent with regard to 
whether the veteran is in need of the regular aid and 
attendance of another person and clarification is in order.


REMAND


With regard to the claim for a disability rating in excess of 
40 percent for the veteran's low back disability, the record 
reflects that in August 2002, the Board undertook additional 
development pursuant to authority granted by 67 Fed. Reg. 
3099, 3104 (January 23, 2002) (codified at 38 C.F.R. 
§ 19.9(a)(2) (2002)).  The veteran was accorded orthopedic 
examination and aid and attendance examination in March 2003 
and the reports of the examinations have been associated with 
the claims file.  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit, in Disabled American Veterans v. 
Secretary of Department of Veterans Affairs, No. 02-7304 
(Fed. Cir. May 1, 2003), held that 38 C.F.R. § 19.9(a)(2) was 
invalid because, in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, it allowed the Board to 
consider additional evidence without having to remand the 
case to the RO for initial consideration and without having 
to obtain the veteran's waiver of the right to initial 
consideration of the evidence by the RO.

Also, in this particular case, the principal rating code for 
rating the veteran's low back disability, Code 5293, had the 
rating criteria changed, effective September 23, 2002.  The 
veteran has not yet had the opportunity to have the 
disability reviewed with consideration of the new criteria, 
as well as the old criteria.  

In view of the foregoing, the Board must REMAND the case to 
the RO for the following:

1.  The RO must ensure that all 
notification and development required by 
the Veterans Claims Assistance Act of 
2000, Pub. Law No. 106-475, 114 Stat. 
2096 (2000) is completed.  In particular, 
the RO should ensure that the new 
notification requirements and development 
procedures codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107, and the 
duty to assist regulations, found at 66 
Fed. Reg. 45, 620-32 (August 27, 2001), 
are fully complied with and satisfied.  
See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

2.	The physician who conducted the 
authorized examination of the veteran in 
March 2003 should be asked to review the 
report of his examination and opine as to 
whether the veteran's service-connected 
back disability alone is so 
incapacitating as to render the veteran 
incapable of gainful employment.  He 
should also opine as to whether the 
veteran is in need of the regular need 
and attendance of another person because 
of his various disabilities.

3.	The RO should readjudicate the issue 
of the veteran's entitlement to a 
disability rating in excess of 40 percent 
for his low back disability.  If the 
benefit sought on appeal is not granted 
to his satisfaction, he and his 
representative should be provided a 
supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken in the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue on appeal.  Given 
that the regulations for evaluation of 
intervertebral disc syndrome under 
Diagnostic Code 5293 were amended, 
effective from September 23, 2002, the RO 
must provide in the supplemental 
statement of the case the new rating 
criteria rating to Diagnostic Code 5293.  
An appropriate period of time should be 
allowed for response.  

The purpose of this REMAND is to obtain additional 
development and to comply with governing adjudicative 
procedures.  The Board intimates no opinion as to the final 
outcome warranted.  The veteran need take no action, unless 
otherwise notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



                       
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 



